                                                                              FILED IN COUR-T
                                                                              'AsiEvtluE' Nc

               IN THE T]NITED STATES DISTRICT COURT OCT 2 6 zMO
           FOR THE WESTERN DISTRICT OF NORTH CAROLINAT c nrsrRrcr couRr
                        ASHEVILLE DIVISION           \rv] riisrnrcr oF N'e '

                           DOCKET NO. I :20-CR-00046

LINITED STATES OF AMERICA
                                                   CONSENT ORDER AND
              v.                                 JUDGMENT OF FORFEITURE

JASON DWIGHT HOWELL


      WI{EREAS, the defendant, JASON DWIGHT HOWELL, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. 1 I to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or properfy used in any manner to facilitate
the commission of such offense(s);orsubstitute propertyas defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 52253, provided, however, that such forfeiture is subjectto any and all
third party claims and interests, pending fir:ral adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interes!

      WffiREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment
against defendant;

       WFDREAS, pursuant to Fed. R. Crim. P .32.2(b)( 1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




     Case 1:20-cr-00046-MR-WCM Document 21 Filed 10/26/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concemingany
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WI{EREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeitedto the United States:

            r   ACER          MS2394         laptop,     serial     number
                N)OIRWAAOl64460489E660Q which contains a 500 GB Western
                Digital WD5000LPVX-22V0TT0SATA hard disk drive bearing
                serial number WX2IA94CXJRT; and
            o   8 GB USB thumb drive, serial number 000ECC030008B195.

       The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.20X3) uponentry ofthis order of Forfeiture,
the United States Attorney's office is authorized to conduct any discovery needed
to identifr, locate or dispose of the property, including depositions, interrogatories,




     Case 1:20-cr-00046-MR-WCM Document 21 Filed 10/26/20 Page 2 of 3
requests for production of documents and to issue subpoenas, pursuant to Fed.         R
Civ. P.45.

        Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
party files a timely petition, this order shall become the hnal order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(bX4)(A), the defendant consents that this order
shall be fmal as to defendant upon filing.




Assistant United States
6



Defendant




EMILYM. JONES
Attorney for Defendant


                                                                         rh-
                                                                         L-
                                            Signed:   Oc'lo{..      26-,zozo


                                            w.c                     CALF
                                            United States             Judge
                                                                   orth Carolina




     Case 1:20-cr-00046-MR-WCM Document 21 Filed 10/26/20 Page 3 of 3
